494 So. 2d 539 (1986)
Donna BURGE, et al.
v.
CITY OF HAMMOND, et al.
No. 86-C-1271.
Supreme Court of Louisiana.
September 26, 1986.
PER CURIAM.
Granted. The court of appeal, 489 So. 2d 1320, erred in holding as a matter of law that the Department of Transportation and Development owes no duty to an imprudent motorist under a comparative fault system, except in those instances in which the motorist would have recovered under the former contributory negligence system. Accordingly, the judgment of the court of appeal is vacated, and the case is remanded to the court of appeal for reconsideration.
DENNIS, J., concurs and would adopt the opinion of the Court of Appeal in Gadman v. State, 493 So. 2d 661 (La.App. 2nd Cir.1986) as the opinion of this Court insofar as it states the principles of law.